Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  160772                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  SARON E. MARQUARDT, Personal                                                                                        Justices
  Representative of the ESTATE OF
  SANDRA D. MARQUARDT,
               Plaintiff-Appellant,
                                                                     SC: 160772
  v                                                                  COA: 343248
                                                                     Washtenaw CC: 12-000621-NH
  VELLAIAH DURAI UMASHANKAR, M.D.,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, this case is sua sponte adjourned from the April 2021
  oral argument session of the Court. The clerk of the court is directed to reschedule the case
  for argument at the May 2021 session.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 5, 2021

                                                                               Clerk